--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Schedule

SALE AND PURCHASE AGREEMENT

THIS AGREEMENT is made this 3th day of November, 2014 by and between:

  (1) a. ARIS Foreign Trade and Construction Inc., a company organized and
existing under the laws of the Turkey under registration number 99454 whose
registered address is at [Abdullah Cevdet Street, Building 20, Cankaya, Ankara,
Turkey] (hereinafter “Aris”);and


  b. Muzaffer Mithat Ataman Turkish Citizen (Turkish National ID No:
31630007190)


  resident in [Abdullah Cevdet Street, Building 20, Cankaya, Ankara, Turkey],
representing the retail owners through the official documents of Power of
Attorney issued by the retail owners in relation with the retail registry
numbers listed in Schedule 2.a, included the retail units owned by himself,
(hereinafter “Ataman”).


  c. PG Proje Geliştirme Gayrimenkul A.S., a joint stock Company organised and
existing under the laws of Republic of Turkey, registered in Istanbul under
registration number 883843, whose registered address is at [Akcaburgaz Mh. 99.
Sk. Han Plaza No: 15/A Cakmakli, Esenyurt, Istanbul, TURKEY], (hereinafter “PG
Company”)


  (hereinafter Aris and Ataman are jointly the 'First Party'); and


  (hereinafter Aris, Ataman and PG Company are jointly the 'Sellers'); and

(2)                  Strategic Internet Investments, Incorporated, a public
company registered and incorporated in the State of Delaware, USA and having
principle business office at address 24 First Avenue, P.O. Box 918, Kalispell,
MT, 59903, (hereinafter “SIII” or the “Purchaser”)

WHEREAS the First Party declares that it is the owner, or where not the direct
owner, represents the owners through Power of Attorney, of retail outlets in
Turkey, namely the Akcenter Outlet and Shopping Center, Ankara, Turkey, as more
particularly described in Schedule 1 in which Registry numbers of the total
Retail Unit 1 – 166 all included hereto (hereinafter the 'Property'); and

WHEREAS PG Company will, under this Agreement, accept title transfer of the
Property and act as the Property’s registered Turkish owner and the local
manager for the Project and will hold certain Convertible Securities of SIII,
registered in its name and deposited into trust, for and on behalf of the
Sellers.

WHEREAS SIII is desirous of purchasing the Property of the First Party by either
acquiring 100% of PG Company or 100% of the Property as more particularly
described within this agreement.

--------------------------------------------------------------------------------

WHEREAS the Sellers intends to accept Convertible Securities of SIII as full
payment of the Purchase Price for the Property as more particularly described
with this agreement.

Whereas all parties to this Agreement

IT IS HEREBY AGREED AS FOLLOWS:

1                     Definitions and Interpretation

1.1                 In this Agreement, the following expressions will have the
following meanings:

'Agreement' means this Sale and Purchase Agreement.

‘Allowable Party’ means a shareholers of PG Company and/or other sophisticated
and accredited investors introduced by the shareholders of PG Company or SIII.

‘Completion Date' means the date, or dates if more than one, when the Purchaser
takes possession of the Property from the First Party.

“Convertible Debenture Subscription Agreement” mean the Convertible Debenture
Subscription Agreement entered into between SIII and the Sellers dated for
references October ___, 2014 attached to the Agreement as Schedule 3.

“ Convertible Securities” means those convertible debenture securities to be
issued pursuant to the Convertible Debenture Subscription Agreement,  by SIII
into escrow for the benefit of the First Party as payment of the Purchase Price,
as well as issued as deposits for services to be rendered by other parties that
will enter into certain contracting management and renovation services for the
Project, as outlined within this Agreement.

'Effective Date' means the date of signature of this Agreement by the Parties
and in the event of different dates, the date of the last signature.

'Encumbrance' means any mortgage, Charge, pledge, lien, assignment, Option,
Restriction, Claim, right of pre-emption, right of first refusal, third party
right or interest, other encumbrance or security interest of any kind.

‘Escrow Agreement’ means that agreement to be entered into with a mutually
acceptable escrow agent, which escrow agent will administer the Convertible
Security as per the instructions identified within Schedule 4 of this Agreement.

“POA” or “POA’s” means the Powers of Attorney, attached to this agreement as
Schedule 2.b, issued by the retail owners in relation to the retail registry
numbers of the Property as identified in Schedule 2a, appointing Ataman as their
legal and irrevocable attorney with respect to the purchase of the Property as
outlined within this agreement.

'Property' means the commercial and retail outlets more particularly described
in Schedule 1 hereto.

'Purchase Price' means the appraised value of Euro 60,000,000  (Euro sixty
million) to be paid by the Purchasers, with the Convertible Securities of SIII,
as outlined below,

“SierraReval Inc.” means the current Rental and Facilities Management Company
for the Project.

1.2                 In this Agreement:

1.2.1            a reference to a person includes a natural person, partnership,
body corporate, association, governmental or local authority or other entity;

1.2.2            the words including and include shall mean including without
limitation and include without limitation, respectively;

1.2.3            a reference to a clause or schedule is a reference to a clause
or schedule of or to this Agreement, and the schedules form part of this
Agreement;

1.2.4            references to an individual or a natural person include his or
her estate and personal representatives; and

1.2.5            references to a Party to this Agreement include the successors
or assigns (immediate or otherwise) of that Party;

1.2.6            The headings in this Agreement do not affect its
Interpretation.

2                     Transfer of Property

The First Party declares and warrants that it is the legal owners, or legally
represents the legal owners, of the Property and agrees to sell all rights,
title and interest in the Property, free from any Encumbrances, to the
Purchasers for the Purchase Price as herein provided.

3                     Obligations of the Parties

3.1                 Obligations of the Sellers:

3.1.1            The First Party will forthwith upon the Effective Date provide
evidence of ownership of the Property to the satisfaction of the Purchasers.

3.1.2            Forthwith, the First Party shall deliver the title deeds of the
Property in a transferable form, free and clear of any and all encumbrances, to
an Escrow Agent that will hold those title deeds in trust till such time as SIII
delivers to the Escrow Agent the total amount of Convertible Debentures with
deemed value equal to the Purchase Price, after which the Escrow Agent will
immediately affect the transfer of the Property to PG Company and subsequently,
the Escrow Agent will further administer the Convertible Debentures as outlined
within Schedule 4

3.1.3            Forthwith upon transfer of the Property into the name of PG
Company, PG Company shall become the Property manager and administer the
business of the Property under the direction of PG Company’s management and
board of directors, both of which will have representation of at least one
member elected by SIII.

3.1.4  Upon the conversion of the Convertible Securities, by any Allowable
Party, into common shares of SIII, PG Company shall transfer ownership of the
Property free and clear of any and all encumbrances, either in part or in whole,
into the name of a Turkish subsidiary of SIII to be formed for that purpose, if
necessary.  If less than 100% of the Convertible Security is converted than that
pro-rata percentage of the ownership that it attributable to the amount of
Convertible Security converted shall be transferred to SIII.

3.2                 Obligations of the Purchaser:

3.2.1     The Purchasers shall make full payment of the Purchase Price to the
First Party by issuing the Convertible Securities, with a total deemed value
equal to the Purchase Price, into the name of PG Company and the Convertible
Securities shall be deposited into Escrow with a mutually acceptable Escrow
Agent where the Escrow Agent will administer the Convertible Securities under an
Escrow Agreement that will contain the terms identified within Schedule 4 of
this Agreement.  It is the intent of the First Party that the Convertable
Securities will either be held by the First Party for investment purposes or
alternatively, some or all of the Convertable Securities may be purchased by an
Allowable Party.

--------------------------------------------------------------------------------

3.2.2    In order induce Pivotek-Akun-Alpinsaat JV., (the “Renovation
Contractor”) to commence and undertake the required renovation works of
decoration , restoration and renovation of the Property, (the “Renovation Work”)
according to the requirements defined by SierraReval Inc. and approved by the
Purchaser and PG Company, the Purchasers shall issue Convertible Securities into
the name of Renovation Contractor of deemed value of Euro 4,000,000  (Euro four
million), hereinafter referred to as the “Renovation Deposit”.  The Renovation
Deposit shall be deposited into an escrow trust with a mutually appointed Escrow
Agent.    The Renovation Deposit will be released from escrow by the Escrow
Agent on a schedule and under terms to be agreed upon by the Purchaser, PG
Company and the Renovation Contractor.  The Renovation Work will be managed and
directed by PG Company, represented by Erdal Yal ,Civil Eng. MSci.  .  PG
Company and the Renovation Contractor shall operate under an industry standard
FIDIC construction agreement normal for the works contemplated to be attached to
this agreement as Schedule 5.

3.2.3   In order to induce SierraReval Inc. to accept and undertake the Project
management operations as defined in the Rental and Facilities Management
Agreement “ the “RFM Agreement” , attached as Schedule 6 to this Agreement, the
Purchaser shall issue Convertible Securities into the name of SierraReval Inc.
with a deemed value of USD $1.350.000,00
(one-million-three-hundred-fifty-thousands American Dollars)(the “Management
Deposit”),  into an escrow trust with a mutually appointed Escrow Agent.    The
Management Deposit will be released from escrow by the Escrow Agent on a
schedule to be agreed upon by the Purchaser, PG Company and SierraReval Inc. 
The Management deposit shall be considered as a payment deposit for the fees of
the rental and facilities management works and services of the first two years
to SierraReval  Inc. and should SierraReval Inc. be paid in cash from the
operations of the Project, then the Escrow Agent will have instruction not to
release the Management Deposit to SierraReval and return, either in whole or in
part on a pro-rata basis, the Convertible Securities to SIII for surrender to
SIII’s treasury.     

4.0                 General

4.1                 Without prejudice to the respective obligations of the First
Party and the Purchasers as herein provided, each Party will provide such
reasonable assistance to the other as may be requested of it in order to carry
out each Party's respective obligations under this Agreement.

4.2                 The First Party undertakes to the Purchasers that it will
use its best endeavors to ensure that all necessary approvals and/or permissions
are obtained from all concerned departments or agencies of government (whether
local central or local government) in order that the Completion Dates as may be
agreed between the Parties for the transfer of the Property may be adhered to.

4.3                 Forthwith upon the completion of the transfer of ownership
of the Property by the First Party to the Purchaser, the Purchaser shall enter
an agreement with SierraReval or other reputable Rental and Facilities
Management Company for the management and rental of the Property.

4.4                 Rental income from the Property will be received by PG
Company hereof be deposited in an operating account of PG Company, for so long
as the Property remains registered in the name of PG Company.  The Net Profits
after taxes (the “Net Profit”) generated form the Project operations will be
deposited into the respective bank accounts of; the First Party as to 50% of the
Net profit, PG Company as to 30% of the Net Profits and SIII as to 20 % of the
Net Profits.  These percentages of Net Profits sharing shall adjust accordingly
and be paid to SIII, on a pro-rata basis, from the date of any conversion of the
Convertible Securities mandating Property ownership transferring to SIII, either
in whole or in part.  Should any of the Sellers transfer ownership of their
Convertible Securities, not involving a conversion of the Convertible Security,
the pro-rata share of the Net Profits attributable to the portion of the
Convertible Securities transferred will, after transfer of the Convertible
Securities, be paid to the transferee.

4.5                 Each Party undertakes at the request of the other Party, and
at the cost of the requesting party, to do all acts and execute all documents
which may be necessary to give effect to the meaning and intention of this
Agreement.

5                     Entire Agreement

5.1                 This Agreement constitutes the entire agreement between the
Parties in connection with its subject matter and supersedes all previous
agreements and understandings between the Parties in connection with its subject
matter.

6                     Governing Law and Jurisdiction

6.1                 The governing laws of the England & Wales and of the
Republic of Turkey shall apply to this Agreement.

6.2                 Any dispute arising out of the formation, performance,
Interpretation, nullification, termination or invalidation of this Agreement or
arising there from or related thereto in any manner whatsoever, shall be settled
by arbitration in accordance with the provisions set forth under of the Rules of
the London Court of International Arbitration ('LCIA') by one or more
arbitrators appointed in compliance with the Rules. The seat of Arbitration
shall be London and the language used shall be the English Language. Any award
of the arbitrators shall be final and binding.

AS WITNESS this Agreement of five pages has been entered into by the Parties (or
their duly authorized representatives) on the Effective Date.

This agreement signed 1 copy and at Dubai  on the date of   03/11 /2014.

Signed by: Signed by:     SELLER:            PURCHASERS:     ARIS Foreign Trade
and Construction Inc.            Strategic Internet Investments, Incorporated  
  Signed by “Muzaffer Mithat Ataman”     Signed by “Abbas Salih”
______________________________________________            Abbas Salih, President
Managing Director  

(Schedules available with entire Agreement at Company Website – See address in
body of 8K)

--------------------------------------------------------------------------------